Citation Nr: 1700065	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-25 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a vision disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had confirmed active service from February 1984 to July 1984, May 2002 to February 2003, October 2003 to December 2004, January 2006 to July 2007, and from July 2007 to August 2008.  In between his periods of active duty, the Veteran served approximately nineteen years and eight months of inactive duty service. 

This matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon, denying the issue currently on appeal.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2011.  A transcript of this hearing has been associated with the claim file. 

The Board acknowledges the Veteran's personnel records indicate he served in an imminent danger area in Iraq from March 2004 to December 2004.  He was awarded the Combat Action Badge in December 2005.

In September 2011 and October 2012, the Board remanded the issue on appeal for further development.

The Board notes that the Veteran has filed Notices of Disagreement regarding a March 2015 rating decision which denied service connection for sleep apnea, and an administrative decision of November 2015 which reduced his benefits due to receipt of drill pay.  While no Statement of the Case (SOC) has been issued, the record shows that the RO is actively working on these issues.  Indeed, an August 2016 deferred rating notes these issues and states that a DRO hearing needs to be scheduled.  Therefore, the Board need not remand these issues for the issuance of a SOC.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A visual disability due to disease or injury was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

A vision disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in May 2006 satisfied the duty to notify provisions with respect to service connection; however, it did not notify the Veteran of the regulations pertinent to the establishment of an effective date and disability rating as required under Dingess, supra.  

A December 2013 letter did notify the Veteran of the regulations pertinent to the establishment of an effective date and disability rating as required under Dingess, supra.   This letter did not specifically identify the claim(s) which it was addressing except for a general statement that the letter was in regards to the Veteran's compensation claim.  The issue on appeal was thereafter readjudicated in a December 2014 supplemental statement of the case.  As such, the Board finds that due process was provided in the instant case.  Moreover, even if the December 2013 letter were to be found deficient because it did not specifically list the claim(s) it pertained to, as the issue herein on appeal is being denied, there can be no prejudice for the failure to provide notice as to the regulations pertinent to the establishment of an effective date and disability rating, and the error would be considered harmless.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159. 

In addition, a VA medical opinion with respect to the vision disability was most recently obtained in December 2013 in order to evaluate the nature and etiology of the disability at issue.  The opinion considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provided a complete rationale for the opinion stated.  There is adequate medical evidence of record to make a determination with regard to the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues has been met.  38 C.F.R. § 3.159 (c)(4). 

The Court has held that that the VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the June 2011 Board hearing, the VLJ fully explained the issue decided herein.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the VLJ asked questions to ascertain the symptoms and history of the disability at issue.  The VLJ also asked questions to solicit information regarding any potentially outstanding records.  The hearing focused on the evidence necessary to substantiate the Veteran's claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for compensation.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Legal Criteria and Analysis

As an initial matter, the Board notes that the appellant has not alleged that his claimed disability is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2015) are not applicable. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002).

The Veteran seeks service connection for a vision disability.  He argues that he experienced blurred vision and increased sensitivity to light since serving in Iraq.

Service treatment records are silent for any complaints or treatment for an eye condition.  

Post service treatment records include both private and VA outpatient treatment records.  Private treatment records of April 2003 show the Veteran reported he was not aware of any vision problems.  He was diagnosed with refractive error.  Records of April 2005 show that the Veteran reported glare was very bothersome to him.  He also reported his visual acuity had diminished at close distances.  

A November 2005 VA eye consult noted diagnoses of astigmatism and emerging presbyopia.  The examiner noted that the Veteran's ocular health was otherwise unremarkable.

The Veteran was afforded a VA examination in October 2006.  At the time he complained of photophobia, or sensitivity to light which had its onset in Iraq.  He reported sensitivity to light even when indoors.  He reported that he now wears sunglasses most times, almost full time.  He also reported having more difficulty reading at times with an onset in his 40's.  After a full examination of the Veteran, the examiner diagnosed him with myopia, astigmatism, photophobia and presbyopia.  His ocular health was noted to be otherwise unremarkable.  

VA outpatient treatment records of September 2007 note the Veteran reported blurred vision when reading and that bright light bothers him.  He was diagnosed with astigmatism and presbyopia.

A February 2009 VA examination for other disabilities noted the Veteran reported photophobia and blurred vision upon his return from Iraq.  He denied any eye injuries, glaucoma, pain or cataracts.  The Veteran was diagnosed with blurred vision with photophobia.  It was noted he had a pending ophthalmologic examination.  

A March 2009 VA eye examination notes the Veteran reported having more trouble seeing both from near and afar.  He also now required sunglasses outside.  He reported an onset of a couple of years with a progressive worsening.  The examiner noted there were no general symptoms and visual symptoms included glare and blurring.  He was diagnosed with hyperopia, astigmatism, presbyopia, OU and conjunctivitis which were currently not active.

Private treatment records of March 2009 note a diagnosis of presbyopia, refractive error.

VA outpatient treatment records of March 2009 note the Veteran reported sometimes seeing small white floaters.  It was noted a recent eye exam diagnosed the Veteran with myopia, presbyopia and astigmatism, all of which were noted to be refractive errors.  Records of October 2012 show a diagnosis of allergic conjunctivitis  which was symptomatic OS>OD, physiological anisocoria OS>OD, and presbyopia OU.  A history of herpes zoster without ocular manifestations diagnosed in September 2011 was also noted.  

A November 2012 VA eye examination noted in a medical history of herpes zoster without ocular involvement in September 2011, and photosensitivity worsening since return from the Middle East.  After a full examination of the Veteran, the examiner noted a diagnosis of photophobia and opined that photophobia was less likely than not caused by or incurred in service.  The examiner reasoned that there was no evidence of a disease process which would be causative or associated with photophobia.  She noted that many people with light eyes become increasingly photosensitive over the course of life without a causative disease process.

The RO requested an addendum etiology opinion in November 2012 which addressed all of the identified eye conditions.  An addendum opinion was obtained in December 2013.  The examiner noted that the VA outpatient treatment records note additional diagnoses including allergic conjunctivitis, physiological anisocoria and presbyopia; however, there was no evidence of allergic conjunctivitis on the exam therefore it is possible this condition was treated or spontaneously resolved.  She further noted that physiologic anisocoria was also not found on the exam.  This was clear by the pupil exam which notes each pupil is 5mm.  There is no difference in pupil size therefore there was no anisocoria.  However, she noted, if physiologic anisocoria were to be present it would be considered a physiologic condition.  In addition, she noted presbyopia is the normal physiologic state for a 49 year old male and therefore, it was not noted in the November 2012 exam.  As to congenital and refractive errors, she noted presbyopia.  Finally, regarding photophobia, she noted there is no evidence of any disease of the eyes which is currently present.  The Veteran complained of sensitivity to light; however, some people do report subjective sensitivity to light without any evidence of ocular disease.  She went on to reiterate the etiology opinion she provided in the November 2012 examination.

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, hyperopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

VA's General Counsel has further explained that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

With respect to the Veteran's visual acuity, the Board acknowledges the Veteran had decreased visual acuity which started during service.  The Veteran has so stated and he is certainly competent to report a decrease in acuity.  However, he is not competent to establish the cause of the decrease in acuity as that is a medical issue in this case.  Here, the medical professionals have attributed the change in acuity to refractive error, rather than underlying disease or injury.  As noted above, however, absent superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  The evidence establishes that there is no superimposed disease or injury.  The service medical records and VA examination revealed no ocular diseases.  The most probative evidence establishes that there is no superimposed disease or injury which has resulted in the claimed vision loss.  As such, the Board must conclude that the preponderance of the evidence is against service connection for vision loss.

Regarding photophobia, the only competent medical opinion of record does not relate it to service but rather to aging process and the Veteran's light eyes.  Indeed, the November 2012 VA examiner in her initial etiology opinion and the December 2013 addendum opinion stated that many people are sensitive to light without any causative disease process.  In the Veteran's case, she noted that there was no ocular disease present which would be causative of the photophobia.  Moreover, she explained that many light eyed people become more light sensitive with age, as in the Veteran's case.  This is the only medical opinion of record and stands uncontradicted by any other competent opinion of record.  The examiner provided an opinion and a full rationale for the opinion.  There is nothing in the record to question the probative value of the opinion.  

The Board acknowledges the Veteran has argued that his photophobia is due to his service in Iraq.  While the Veteran is competent to state that he is sensitive to light and when he noted this sensitivity increasing, he does not have the requisite expertise required to provide a competent opinion as to causation.  Therefore, the Board places little probative value on the Veteran's opinion.  On the other hand, for the reasons stated above, the Board places great probative value on the VA examiner's November 2012 and December 2013 opinions.  As such, the Board must conclude that the preponderance of the evidence is against service connection for photophobia.

Finally, while conjunctivitis and anisocoria may have at some point been noted.  The December 2013 VA opinion is clear that conjunctivitis resolved and was not present at the examination and no sequela was noted related to conjunctivitis.  Moreover, anisocoria was also not present during the most recent VA examination.  However, even if present, the VA examiner clarified that it would be physiologic and not due to disease or injury.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a vision disability, to include myopia, presbyopia, hyperopia, astigmatism, photophobia, conjunctivitis and aniscoria.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a vision disability, is not warranted.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 


ORDER

Service connection for a vision disability is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


